

Dandong Longsheng
Share Pledge Agreement


__________________________________________________________


EQUITY PLEDGE AGREEMENT
 
Regarding
 
LongSheng Horticulture Technology Co., Ltd.
__________________________________________________________


between


ZHAO Guang


and


Shenzheng Zhihao Dongbo Technology Ltd.


Dated this 10 day of March, 2010

 
 

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


Equity Pledge Agreement


This Equity Pledge Agreement (the “Agreement”) is entered into in Dandong,
Liaoning Province, the People’s Republic of China (the “PRC”) as of this 10 day
of March, 2010 by and between the following parties:


(1)
ZHAO Guang (hereinafter referred to as the “Pledgor”)

Identity Card Number: 2323301968080846111; and


(2)
Shenzheng Zhihao Dongbo Technology Ltd. (hereinafter referred to as the
“Pledgee”)

Legal Address:
32E, CaiHuiGe, Rainbow New City, Caitian Road, Futian District, Shenzhen.



(In this Agreement, the Pledgor and Pledgee are collectively referred to as the
“Parties” and individually as a “Party”)


Whereas:


(1)
The Pledgor is the enrolled shareholder of LongSheng Horticulture Technology
Co., Ltd. (its business licence number is 210604004005136, and hereinafter
referred to as the “Company”), lawfully holding the equities of the Company,
and, as of the date hereof, the Pledgor holds all shares of the Company (the
“Company Equity”).



(2)
The Pledgor and the Pledgee entered into the Call Option and Cooperation
Agreement as of this 10 day of March, 2010.



(3)
The Pledgee and the Company entered into the Exclusive Technical Support and
Service Agreement as of this 10 day of March, 2010.



(4)
As the guarantee by the Pledgor and the Company for their performance of the
Contract Obligation (as defined below) and repayment of the Guaranteed
Liabilities (as defined below), the Pledgor agrees to pledge all of its Company
Equity to the Pledgee, and grant herewith to the Pledgee the right of first
priority.



Therefore, the Parties hereby agreed as follows:


Clause 1 - Definition


1.1
Unless otherwise required by the context, the following terms in this Agreement
shall have the following meanings:



“Contract Obligations” shall mean all contractual obligations of the Pledgor
under the Call Option and Cooperation Agreement and this Agreement; and all
contractual obligations of the Company under the Exclusive Technical Support and
Service Agreement.

 
1

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


“Guaranteed Liabilities” shall mean (i) all monetary payment obligations of the
Pledgor and/or the Company under any transaction agreement, (ii) all direct,
indirect and derivative losses and loss of foreseeable profits suffered by the
Pledgee due to any Breaching Event (as defined below) of the Pledgor and/or the
Company, and (iii) all fees incurred by the Pledgee for its enforcement of the
Contractual Obligations of Pledgor and/or the Company.


“Transaction Agreement” means the Call Option and Cooperation Agreement and the
Exclusive Technical Support and Service Agreement.


“Breaching Event” means any breach by the Pledgor and/or the Company of any
Contract Obligations.


“Pledged Property” shall mean (i) all Company Equity to be pledged to the
Pledgee according to this Agreement as a guarantee for (a) the performance of
Contract Obligations and (b) the repayment of Guaranteed Liabilities, which is
lawfully owned by the Pledgor as of the date hereof; and (ii) the increased
contribution amounts and interests specified in Clauses 2.6 and 2.7 hereof.


“PRC Law” means the laws, administrative regulations, administrative rules,
local regulations, judicial interpretations and other binding regulatory
documents of the People’s Republic of China then in effect.


“Equity Pledge” shall have the meaning set out in Clause 2.2 hereof.


“Party’s Right” shall have the meaning set out in Clause 12.7 hereof.


“Power of Attorney” shall have the meaning set out in Clause 12.13 hereof.


1.2
Reference to any PRC Law herein shall be construed as including references to:



 
(1)
the revise, amendment, supplement and reenactment of such law, irrespective of
whether they come into force prior or after the formation of this Agreement; and

 
(2)
other decisions, notices or regulations enacted in accordance therewith or
effective as a result thereof.



1.3
Unless otherwise stated in the context herein, references to any clause, item or
paragraph shall refer to the relevant part of this Agreement.

 
2

--------------------------------------------------------------------------------


 
Dandong Longsheng
Share Pledge Agreement
 
Clause 2 - Equity Pledge


2.1
The Pledgor hereby agrees to pledge the Pledged Property (that it lawfully owns
and is entitled to dispose of) to the Pledgee in accordance with this Agreement
as the guarantee for the performance of the Contract Obligations and the
repayment of the Guaranteed Liabilities.



2.2
The Company shall record the arrangement of equity pledge hereunder (the “Equity
Pledge”) on the shareholder register of the Company.



2.3
With the term of this Agreement, except for the willful misconduct or gross
negligence (which is directly related as cause/result to the consequence) of the
Pledgee, the Pledgee shall not be liable in any way to, nor shall the Pledgor
have any right to claim in any way or propose any demands on the Pledgee, in
respect of the reduction in value of the Pledged Property.



2.4
Subject to above Clause 2.3, in case of any possibility of obvious reduction in
value of the Pledged Property which is sufficient to jeopardize Pledgee’s
rights, the Pledgee may at any time auction or sell off the Pledged Property on
behalf of the Pledgor to use the proceeds from such auction or sale-off as
pre-repayment of the Guaranteed Liabilities, or may submit such proceeds to the
local notary institution where the Pledgee is registered (any fees arising
therefrom shall be borne by the Pledgor).



2.5
In case of any breaching Event, the Pledgee shall be entitled to dispose of the
Pledged Property in the manner set out in Clause 4 hereof.



2.6
Without the prior consent of the Pledgee, the Pledgor shall not increase its
capital contribution to the Company. The increase contribution amount of the
Pledgor in the Company as a result of the foresaid capital increase shall also
be a part of the Pledged Property.



2.7
Under the precondition that the prior consent of the Pledgee has been obtained,
the Pledgor may receive dividends or share profits from the Pledged Property.
Such dividends or share profits received by the Pledgor from the Pledged
Property shall be deposited into the account designated by the Pledgee and be
under the supervision of the Pledged. Such dividends or share profits shall be
used as the Pledged Property to repay in priority the Guaranteed Liabilities.



2.8
The Pledgee shall have the right to dispose of any Pledged Property of the
Pledgor in accordance with this Agreement in case of a Breaching Event.



Clause 3 - Release of Pledge


3.1
After the Pledgor and the Company has fully and completed performed all
Contractual Obligations and repaid all Guaranteed Liabilities, the Pledgee
shall, at request of the Pledgor, release the pledge hereunder and cooperate
with the Pledgor to remove the record of Equity Pledge in the shareholder
register of the Company. Reasonable fees arising out of the release of the
pledge shall be borne by the Pledgee.


 
3

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


Clause 4 - Disposition of Pledged Property


4.1
The Pledgor and the Pledgee hereby agree that, in case of any Breaching Event,
the Pledgee shall have the right to exercise, upon giving written notice to the
Pledgor, all of its remedies and powers granted to it by the PRC Law,
Transaction Agreements and this Agreement, which includes but not limited to,
repayment in priority with proceeds from auctions or sale-offs of the Pledged
Property. The Pledgee shall not be liable for any loss arising out of its
reasonable exercise of such rights and powers.



4.2
The Pledgee has the right to designate in writing its legal counsel or other
agents to exercise any and all rights and powers set out above on its behalf,
and the Pledgor shall not make any object thereto.



4.3
Reasonable costs incurred by the Pledgee in connection with its exercise of any
and all rights and powers set out in Clauses 4.1 and 4.2 shall be borne by the
Pledgor, and the Pledgee shall have the right to deduct such costs from the
proceeds it acquires from the exercise of such rights and powers.



4.4
The proceeds obtained by the Pledgee from exercise of its rights and powers
shall be used in the following orders:



4.4.1 to pay any cost incurred in connection with the disposition of Pledged
Property and to exercise of the Pledgee’s rights and powers (including fees paid
to its lawyer and agent);


 
4.4.2
to pay any taxes payable for the disposition of the Pledged Property; and



4.4.3  to repay the Guaranteed Liabilities to the Pledgee.


In case of any balance remained after payment of above sums, the Pledgee shall
return the same to the Pledgor or other persons entitled thereto according to
relevant laws and rules, or submit the same to the local notary public where the
Pledgee is located.


4.5
The Pledgee shall have the option to exercise, simultaneously or in certain
sequence, any remedies for breaching of the contract entitled to it. The Pledgee
is not obliged to exercise other remedies for breaching of the contract before
it exercises its right to auction or sell off the Pledged Property hereunder.



Clause 5 - Fees and Costs


5.1
All actual costs in connection with the creation of the Equity Pledge hereunder
(including but not limited to stamp duty, any other taxes, all legal costs,
etc.) shall be borne by the Pledgee.


 
4

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


Clause 6 - Continuity and No Waiver


6.1
The Equity Pledge created hereunder is a continuous guarantee and shall be valid
until the full performance of Contract Obligations or the full repayment of
Guaranteed Liabilities. If the Pledgee waives or gives grace period for any
breach of the agreement by Pledgor, or if the Pledgee delays in exercising any
of its rights under the Transaction Agreements or this Agreement, the Pledgee’s
rights to require the Pledgor and/or the Company to strictly perform the
Transaction Agreement and this Agreement in accordance with this Agreement, the
Transaction Agreements and the relevant PRC Law and regulations shall not be
affected.



Clause 7 - Representations and Warranties


The Pledgor hereby represents and warrants to the Pledgee as follows:


7.1
The Pledgor is a PRC citizen with full capacity of disposition. He has full and
independent legal status and capacity and has obtained due authorization to
execute, deliver and perform this Agreement, and can be a litigant party
independently.



7.2
The Pledgor has full power and authorization to execute and deliver this
Agreement as well as other documents relating to the transaction contemplated
hereunder and to be executed by him. The Pledgor also has full power and
authorization to complete the transaction contemplated herein.



7.3
All reports, documents and information in relation to (i) the Pledgor and (ii)
all matters required by this Agreement that have been provided by the Pledgor to
the Pledgee before this Agreement comes into effect are true and correct in all
material aspects.



7.4
All reports, documents and information in relation to (i) the Pledgor and (ii)
all matters required by this Agreement to be provided by the Pledgor to the
Pledgee after this Agreement has come into effect are true and correct in all
material aspects.



7.5
When this Agreement comes into force, the Pledgor is the sole lawful owner of
the Pledged Property free of any existing dispute in the ownership of the Pledge
Property. The Pledgor has the right to dispose of the Pledged Property or any
part thereof.



7.6
Other than the encumbrance created on the Pledged Property hereunder and the
rights under the Transaction Agreements, the Pledged Property is free of any
other encumbrance or third party interest.



7.7
At the time of effectiveness of this Agreement, the Pledged Property can be
pledged or transferred in accordance with laws, and the Pledgor has sufficient
rights and powers to pledge the Pledged Property to the Pledgee pursuant to this
Agreement.


 
5

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


7.8
By executing this Agreement, this Agreement shall constitute the legal, valid
and binding obligations on the Pledgor.



7.9
Any consent, permission, waiver, authorization, or any governmental approval,
license, exemption or filing procedures with any governmental agency (if
required by laws) which are necessary for the execution and performance of this
Agreement as well as the Equity Pledge hereunder have been duly obtained or
processed and will remain effective during the valid term of this Agreement.



7.10
The Pledgor’s execution and performance of this Agreement are not in violation
of or conflict with any (i) laws applicable to it, (ii) any agreements to which
it is a party, or which have binding force upon its assets, or (iii) any court
judgment, arbitration award, or decisions made by administrative authorities.



7.11
The pledge contemplated hereunder shall constitute the encumbrance of the first
order in priority on the Pledged Property.



7.12
All taxes and fees payable in connection with the acquisition of the Pledged
Property have already been paid by the Pledgor in full.



7.13
There is no pending or, to the knowledge of the Pledgor, threatened litigation,
legal proceeding or request by any court or any arbitral tribunal against the
Pledgor, its assets or the Pledged Property that may cause material or adverse
effect on the financial condition of the Pledgor or its capability to perform
the obligations hereunder and Guaranteed Liabilities.



7.14
The Pledgor hereby warrants to the Pledgee that above representations and
warranties shall remain true and correct at any time and under any circumstances
before the Contract Obligations are fully performed or the Guaranteed
Liabilities are fully repaid, and will be complied with to the fullest extent.



Clause 8 - Undertakings


8.1
Undertakings by the Pledgor



The Pledgor hereby undertakes to the Pledgee as follows:


 
8.1.1
Without the prior written consent of the Pledgee, the Pledgor shall not create
or permit to create any new pledge or other encumbrances on the Pledged
Property. Any Pledge or other encumbrances created in respect of the whole or
part of the Pledged Property without prior written consent of the Pledgee shall
be null and void.



 
8.1.2
Without prior written consent of the Pledgee, the Pledgor shall not transfer the
Pledged Property (whether a consideration is obtained therefrom or not), and any
proposed transfer of the Pledge Property by the Pledgor shall be null and void.
The prices obtained by the Pledgor from transferring the Pledged Property shall
be used to repay the Guaranteed Liabilities in first priority.


 
6

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


 
8.1.3
In case of any litigation, arbitration or other demand that may adversely affect
the Pledged Property or the interests of the Pledgor or the Pledgee under the
Transaction Agreements as well as this Agreement, the Pledgor shall assure that
it will notify the Pledgee thereof in writing as soon as practicable and, at the
request of the Pledgee, take all necessary measures to ensure the interests of
the Pledgee in/on the Pledged Property.



 
8.1.4
The Pledgor shall not conduct or permit any act or action that may affect
detrimentally the Pledged Property or the Pledgee’s interest under the
Transaction Agreements and hereunder.



 
8.1.5
The Pledgor undertakes that, upon the reasonable request of the Pledgee, it
shall take all necessary actions and execute all required documents (including
but not limited to any supplementary agreement hereof) to ensure the pledge
interest of the Pledgee over the Pledged Property and the exercise and
realization of such rights.



 
8.1.6
In case an assignment of the Pledge Property is required for exercising the
pledge right hereunder, the Pledgor undertakes that it shall take all actions to
realize such assignment.



Clause 9 - Change of Circumstances


9.1
As a supplement hereof, and subject to the terms and conditions set out in this
Agreement and the Transaction Agreements, if, at any time, the Pledgee believes
that it becomes illegal or conflict with the following laws, regulations or
rules to maintain the effectiveness hereof and/or to dispose of the Pledged
Property in accordance with this Agreement due to (i) promulgation or change of
any PRC Law, regulations or rules, (ii) change in the interpretation or
application of such laws, regulations and rules, (iii) change of the relevant
registration procedures, the Pledgor shall immediately take any action and / or
execute any agreement or other documents according to the written instruction
and reasonable requirement of the Pledgee, in order to:



 
(1)
keep this Agreement effective;

 
(2)
facilitate the disposition of Pledged Property in the way provided herein;
and/or

 
(3)
maintain or realize the intention of this Agreement.



Clause 10 - Effectiveness and Term


10.1
This Agreement shall come into force upon the satisfaction of all following
conditions:


 
7

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


 
(1)
This Agreement has been duly executed by the Parties; and



 
(2)
The Equity Pledge hereunder has been legally recorded in the shareholders’
register of the Company.



The Pledgor shall cooperate with the Pledgee to register the Equity Pledge
hereunder with competent equity-pledge registration authority within thirty (30)
days following the execute date hereof, and shall provide the relevant
registration certificate of the Equity Pledge to the Pledgee in the way
satisfactory to the Pledgee.


10.2
This Agreement shall be valid until the complete performance of Contract
Obligation and the full repayment of Guaranteed Liabilities.



Clause 11 - Notice


11.1
Any notice, request, requirement or other communications hereunder shall be made
in writing and delivered to the relevant receiving Party.



11.2
Above notices or other communications shall be deemed to have been given when
(i) it is sent out if sent by facsimile or email, or (ii) when it is delivered
if deliver by person, or (iii) five (5) days following post if posted by mail.



Clause 12 - Miscellaneous


12.1
The Pledgee may transfer its rights and/or obligations hereunder to any third
party by notifying the Pledgor without the Pledgor’s consent, however, without
the Pledgee’s prior written consent, the Pledgor shall not transfer any of its
rights, obligations or liabilities hereunder to any third party.



12.2
The successor or permitted transferee (if any) of the Pledgor shall continue to
perform all obligations of the Pledgor hereunder.



12.3
The amount of the Guaranteed Liabilities determined by the Pledgee at the time
of exercising its pledge right to the Pledged Property according to this
Agreement shall be the conclusive evidence of Guaranteed Liabilities hereunder.



12.4
This Agreement is prepared in Chinese and shall be executed in four (4)
originals. Each Party hereto shall hold one (1) original hereof. The number of
originals hereof may be increased accordingly for the purpose of registration or
filing (if necessary).



12.5
This Agreement shall be governed by and construed in accordance with the PRC
Laws.



12.6
Any dispute arising out of or in connection with this Agreement shall be settled
by the Parties through friendly consultation. If no agreement has been reached
within thirty (30) days following the occurrence of such dispute, it shall be
submitted to the competent court for resolution.


 
8

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


12.7
Any right, power or remedy granted to either Party under any provisions herein
shall not preclude any other rights, powers or remedies that a Party may be
entitled to in accordance with laws or other provisions hereof. A Party’s
exercise of its rights, powers or remedies shall not preclude it from exercising
other rights, powers or remedies granted to such Party.



12.8
Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (the “Party’s Rights”) shall not
be deemed as a waiver thereof, and any single or partial exercise of the Party’s
Rights shall not preclude such Party from (i) further exercise of such rights
and (ii) exercise of other Party’s Rights.



12.9
The headings of this Agreement are for easy reference only and shall not be used
for or affect the interpretation hereof in any circumstances.



12.10
Each provision hereunder shall be severable and independent from each other,
and, if any provision(s) hereunder has been held invalid, illegal or
unenforceable at any time, the validity, legality and enforceability of the
remaining provision shall not be affected thereby.



12.11
Any amendment or supplement to this Agreement shall be made in writing. No
amendment or supplement to this Agreement shall be effective without duly signed
by the Parties, save for the Pledgee’s transfer of its rights hereunder
according to Clause 12.1.



12.12
Subject to above Clause 12.1, this Agreement shall be binding upon the lawful
successor of each Party.



12.13
At the same time of the execution hereof, the Pledgor shall sign a power of
attorney (the sample of which is set out in Appendix 2 hereto, hereinafter
referred to as the “Power of Attorney”) to authorize any person appointed by the
Pledgee to sign on behalf of the Pledgor any and all legal documents necessary
for enabling the Pledgee to exercise its rights hereunder. Such Power of
Attorney shall be delivered to and be kept by the Pledgee, and, when necessary,
the Pledgee may submit such Power of Attorney to relevant governmental
authorities at any time.



[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]

 
9

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


[EXECUTION PAGE]


IN WITNESS WHEREOF, the following Parties have caused this Equity Pledge
Agreement to be executed as of the date and in the place first written above.


ZHAO Guang
Signed by     : _________________


Shenzheng Zhihao Dongbo Technology Ltd.
(company seal)


Signed by     : _________________
Name:
Title:

 
10

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


Appendix 1


Basic Information of the Company
 
Company name
 
: LongSheng Horticulture Technology Co., Ltd.
     
Registered address
 
: Group1, Longsheng Village, Shancheng Town, ZhenAn District, Dandong, LiaoNing
Province
     
Registered capital
 
: RMB100,000
           
Equity structure
 
:

 
Name of Shareholder
 
Capital Contribution
 
Equity Share
 
ZHAO Guang
 
RMB100,000
    100 %


 
11

--------------------------------------------------------------------------------

 

Dandong Longsheng
Share Pledge Agreement


Appendix 2


Power of Attorney


I, ZHAO Guang (identity card number: 2323301968080846111), hereby irrevocably
appoint any person designated by Shenzheng Zhihao Dongbo Technology Ltd. as my
authorized representative to sign on my behalf all legal documents necessary for
or in connection with enabling Shenzheng Zhihao Dongbo Technology Ltd. to
exercise its rights under the Equity Pledge Agreement Concerning LongSheng
Horticulture Technology Co., Ltd. between it and myself.


Signature: _________________
Date: _____________________

 
12

--------------------------------------------------------------------------------

 